Citation Nr: 0702870	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral 
shoulder disability, claimed as secondary to service-
connected lumbosacral strain.

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
lumbosacral strain.

6.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to the service-connected 
scar of the right ankle.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
neck disability, claimed as secondary to service-connected 
lumbosacral strain.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946, 
from July 1948 to August 1952, and from February 1965 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for right 
hand arthritis, hypertension and a bilateral knee disability 
(on a direct basis); as well as whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a neck disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A bilateral shoulder disability was not caused or 
aggravated by the veteran's service-connected lumbosacral 
strain.  

2.  A bilateral knee disability was not caused or aggravated 
by the veteran's service-connected lumbosacral strain.  

3.  A left ankle disability was not caused or aggravated by 
the veteran's service-connected right ankle scar.  

4.  The veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability is not proximately due to 
or the result of service-connected lumbosacral strain.  38 
C.F.R. § 3.310(a) (2006).

2.  A bilateral knee disability is not proximately due to or 
the result of service-connected lumbosacral strain.  38 
C.F.R. § 3.310(a) (2006).

3.  A left ankle disability is not proximately due to or the 
result of service-connected right ankle scar.  38 C.F.R. § 
3.310(a) (2006).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 2003, after the enactment of the VCAA.  A letter 
dated in June 2003 informed the veteran of the evidence 
necessary to support his claims.  He was asked to complete a 
questionnaire concerning his claimed PTSD.  He was also asked 
to provide information concerning treatment of his claimed 
disabilities.  He was told that his military personnel 
records had been requested, and that his service medical 
records were already of record.  The veteran was told that VA 
would make reasonable efforts to obtain evidence in support 
of his claim.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


Analysis

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  The veteran's service 
personnel records do not show that he received any citations 
or awards for participation in combat with the enemy.  His 
military occupational specialties were seaman and weapons 
control systems technician.  See 38 C.F.R. § 3.304(f).  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

	Service Connection for PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

As noted above, the veteran did not serve in combat.  

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.entitlement to an increased (compensable) disability 
evaluation for residual scarring of the buttocks

VA outpatient records indicate diagnoses of depressive 
disorder and dysthymic disorder.  

On VA psychological examination in August 2003, the examiner 
indicated that the veteran had mild difficulties related to 
thoughts and memories of prior experiences while in the 
military.  He noted that the veteran's difficulties appeared 
to be generating some mild mood disturbance but occurred 
relatively infrequently, approximately one time per week or 
less, and were of short duration.  The veteran reported that 
he did not have significant distress at the time of the 
intrusive memories or dreams and that he was able to cope 
with such symptoms and distract himself away from them 
relatively quickly.  The examiner also noted that the veteran 
was experiencing some mild general difficulties with his 
level of socialization and interaction, but that his activity 
level appeared to be more related to changes of aging.  He 
indicated that despite the veteran's difficulties, he 
continued to maintain adequate performance in the areas of 
sleep, finances, and routine responsibilities of self care.  
The diagnosis was dysthymic disorder, late onset.  The 
examiner noted that while the veteran was exposed to 
situations where there was firing of rockets overhead or 
shooting at ships near him during World War II, the veteran 
had never been in a situation where he was personally injured 
or had to care for or attend to individuals who had been.  
The examiner suggested that the veteran remain on his current 
antidepressant medication.    

The evidence demonstrates that the veteran does not carry a 
diagnosis of PTSD.  Under these circumstances, the Board must 
conclude that the veteran has not met the regulatory 
requirements of service connection for PTSD, and that, on 
this basis, his claim must be denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added, which indicates that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Shoulder and Knee Disabilities Secondary to Lumbosacral 
Strain

The veteran asserts that his current shoulder and knee 
conditions are secondary to his service-connected lumbosacral 
strain.  

VA outpatient records reflect that the veteran has received 
physical therapy for his knee complaints.  A May 2003 record 
indicates an impression of moderate osteoarthritis involving 
the medial compartments of both knees.  

The veteran was afforded a VA joints examination in August 
2003.  The examiner indicated that the veteran had bilateral 
degeneration of the knees typical for a 78 year old male, 
with some laxity and suspected medial compartment loss of 
meniscus.  With respect to the veteran's shoulder complaints, 
the examiner noted generalized decondition and degenerative 
joint disease of the bilateral shoulders.  He indicated that 
the findings were probably a product of aging and 
degeneration.  He concluded that the knee and shoulder 
disorders were not at least as likely as not related to 
injuries to the low back during service.  He pointed out that 
the natural process of aging was variable with different 
people, and noted that the veteran had age related issues 
with many of his joints which were not related to a specific 
injury, as claimed.

On review of the evidence pertaining to these claims, the 
Board concludes that service connection is not warranted for 
bilateral shoulder and knee disabilities.  In this regard the 
Board observes that the VA examiner indicated that the 
claimed disorders were not related to injuries to the 
veteran's low back during service.  Rather, he indicated that 
the findings were a product of aging and degeneration and 
pointed out that the veteran had age related issues with many 
of his joints and that such issue were not related to a 
specific injury.  In sum, the preponderance of the evidence 
establishes that the claimed bilateral shoulder and knee 
disorders are unrelated to a service-connected disease or 
injury.  Accordingly, the veteran's claim of entitlement to 
service connection for bilateral shoulder and knee 
disabilities must be denied.

	Left Ankle Disability Secondary to Right Ankle Scar

The veteran contends that his left ankle complaints are 
secondary to his service-connected right ankle disability.

On VA examination in August 2003, the examiner indicated that 
the veteran's left ankle revealed natural process of 
degenerative disease associated with age and disuse, with no 
focal disabling pathology.  He concluded that the claimed 
disorder was not at least as likely as not related to 
injuries claimed while on active duty in the armed forces.  
As discussed above, the examiner pointed out that the natural 
process of aging was variable with different people, and 
noted that the veteran had age related issues with many of 
his joints which were not related to a specific injury, as 
claimed.

The Board has determined that service connection is also not 
warranted for a left ankle disability.  Again, the VA 
examiner concluded that the claimed disorder is not at least 
as likely as not related to the veteran's right ankle scar.  
Absent evidence demonstrating that the claimed left ankle 
disorder was caused or aggravated by the service-connected 
right ankle scar, the claim must be denied.		


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

The veteran contends that he has hypertension due to the 
stress and pain of his service connected conditions.  While a 
VA examination was carried out in July 2003, and hypertension 
was diagnosed, the examiner did not address the etiology of 
the veteran's hypertension.  Additionally, the Board observes 
that the veteran's claims folder was not available to the 
examiner prior to the examination.  While an August 2003 
treatment note indicates that the claims folder had been made 
available after the examination, an addendum is not included 
in the record.  It is unclear whether the examiner recorded 
an addendum.  In any event, the Board has concluded that an 
additional examination is necessary to address the etiology 
of the veteran's hypertension.

During the veteran's service, in September 1969, the veteran 
complained of pain in both hands, and the provider noted 
possible arthritis.  X-rays of the veteran's hands were 
within normal limits.  On retirement physical examination in 
October 1969, the examiner noted that previous X-rays of the 
veteran's hands were normal.  The veteran reported arthritis 
of his right hand, and the examination report also noted 
arthritis of the right hand.  On VA examination in August 
1970, X-rays of the veteran's right hand revealed evidence of 
an old healed fracture in the distal portion of the third 
finger.  

While a VA examiner in November 2003 opined that degenerative 
arthritis of the right hand was not related to injuries 
claimed in service, he did not address the specific entries 
in the veteran's service medical records, nor did he discuss 
the finding of the August 1970 VA examination.  Notably, the 
August 1970 examination took place within one year of the 
veteran's discharge from service.  As such, the Board has 
determined that an additional examination should be carried 
out, to include the examiner's review and discussion of the 
above referenced records.

With respect to the veteran's claimed neck disability, the 
Board notes that service connection was denied in a November 
1992 rating decision on both a direct and secondary basis.  A 
June 1995 rating decision found that the veteran had not 
submitted new and material evidence to reopen his claim.  The 
veteran again sought to reopen his claim in February 2003.  
The subsequent duty to assist letter sent to the veteran in 
June 2003 did not address the evidence and information 
necessary to reopen the veteran's claim for a neck 
disability.  Moreover, although there were two prior final 
decisions on this issue, the RO did not adjudicate the issue 
on the basis of whether new and material evidence had been 
submitted to reopen the claim.  The Board therefore finds 
that the issue must be returned to the RO so that appropriate 
notice may be afforded the veteran, and the correct issue may 
be adjudicated.  See 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 
and 3.312; see also See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (held that adequate notice under the VCAA with respect 
to new and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial).

Finally, with respect to the issue of service connection for 
a bilateral knee disability on a direct basis, the Board 
notes that the veteran was in a motor vehicle accident in 
March 1965 and suffered a laceration to his left knee.  In 
May 1965 the veteran reported that his knee bothered him when 
he stood for prolonged periods.  The Board additionally 
observes that internal derangement of the right knee is noted 
in a March 1946 service medical record.  The veteran is 
currently diagnosed with osteoarthritis of the knees.  He 
should be afforded an examination to determine whether the 
currently bilateral knee disability is related to any 
incident of his service.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the May 2000 denial of the claim 
for service connection for the cause of 
the veteran's death and the evidence 
necessary to substantiate the element or 
elements of the claim.  Also include in 
the notice letter an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any additional 
evidence pertinent to the appellant's 
claim received by the RO should be 
associated with the claims folder.

2.  Schedule the veteran for a VA 
examination to determine the likely 
etiology of his hypertension.  Upon 
examination and review of the claims 
folder, the physician should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's hypertension is related to 
any injury or disease in service.  The 
examiner should provide a similar opinion 
regarding whether the veteran's 
hypertension was caused or aggravated by 
any of his service-connected 
disabilities.

3.  Schedule the veteran for a VA 
examination to determine the likely 
etiology of his claimed right hand 
disability.  Upon examination and review 
of the claims folder, the physician 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present disorder of 
the right hand is related to any injury 
or disease in service.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


